Citation Nr: 1534864	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  10-43 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the tonsil.


REPRESENTATION

Appellant represented by:	Harold Hoffman-Logdon III


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to December 1966.  He served in Vietnam from January 1966 to December 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In an April 2014 decision, the Board denied the Veteran's claim of entitlement to service connection for squamous cell carcinoma of the tonsil.  The Veteran appealed the Board's April 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a March 2015 Order from the Court granting March 2015 Joint Motion for Partial Remand (JMR), the Veteran's appeal has been remanded to the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for squamous cell carcinoma of the tonsil.  There were conflicting medical opinions regarding whether the Veteran's tonsil cancer was related to the venereal disease that he contracted during service.  

A November 2013 VA physician opined that the Veteran's tonsil cancer "is at least as likely as not" related to human papillomavirus (HPV).  She wrote, "Although HPV or p16 staining of the initial tonsil biopsy would determine more definitively, given the [] lack of tobacco/alcohol dependence/abuse, the next most likely etiology of his cancer is the human papilloma virus which can be contacted through sexual contact."

On the other hand, a January 2014 physician opined that the cause of the Veteran's tonsil cancer was unknown.  He noted that HPV testing was not done at the time the Veteran's tonsil cancer was diagnosed, and that there was no record of the Veteran having an HPV-related infection.  He explained that "[s]ome tonsil cancers are associated with the HPV virus but it is not necessarily the cause of the cancer."

The November 2013 and the January 2014 VA physicians both stated that the Veteran's tonsil cancer was not a result of herbicide exposure during service, with the 2014 expert noting that "Agent orange exposure has not been implicated as a causative agent in tonsil cancer."

In its April 2014 denial, the Board afforded the November 2013 opinion little probative value.  Rather, the Board found the January 2014 opinion to be highly probative, as it was based on a review of the claims file and was supported by a detailed rationale.  Furthermore, the January 2014 opinion was the only report based on an accurate factual predicate (i.e., the lack of a HPV diagnosis).

However, the March 2015 Joint Motion found that the January 2014 opinion relied on by the Board was inadequate.  Specifically, while the VA January 2014 opinion offered a rationale, it only provided a limited rationale, indicating that Agent Orange has not been implicated in tonsil cancer and that the Veteran's condition was not related to any HPV related infection.  The Joint Motion emphasized that the January 2014 opinion did not offer a comprehensive rationale as to whether the tonsil cancer was related to service, and only offered an unsupported conclusion that it was not related to service.

As such, the case must again be remanded to provide the Veteran with an adequate VA examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule a VA oncology examination for an opinion to clarify the Veteran's current cancer diagnosis and opine as to the likely etiology thereof.  The claims file must be provided to the examiner for review in connection with the examination. 

Based on the examination and review of the record, the examiner should address the following:

(a) Identify the location in the Veteran's body where he likely developed primary cancer.  The examiner should specify whether the primary cancer developed in the lung, bronchus, larynx, trachea, tonsils, pharynx, and/or any other specific body area.  In addition, the examiner should indicate whether the Veteran's primary cancer can be considered a type of non-Hodgkin's lymphoma.

(b) Whether it is at least as likely as not (i.e., 50 percent probability or greater) that any cancer developed by the Veteran is directly related to his military service, to include his conceded in-service herbicide exposure and/or his in-service treatment for venereal disease.  The examiner should discuss fully all risk factors for cancer, including any pertinent to this claimant, in rendering the opinion.

For purposes of the opinion, the examiner should also specifically consider any VA medical records, service treatment records, private medical records, medical treatise evidence of record, and any medical principles that apply to the facts and medical issue of this case.

A full, complete, and "comprehensive" rationale for all opinions expressed must be provided.  If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, then the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2. Thereafter, readjudicate the claim on appeal.  If the benefit sought remains denied, then issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




